 1

 2
                                                                              JS-6
 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11    PATRICIA SUE WILLIAMS,                    Case No. CV 19-3916-GW-AGRx

12                        Plaintiff,

13          v.                                    ORDER TO DISMISS WITH
                                                  PREJUDICE
14    8 LA PIZZAS, et al.,
15                        Defendants.
16

17

18
           Based upon the Notice of Voluntary Dismissal [20], it is hereby ORDERED
19
     that this action is dismissed with prejudice in its entirety. Each party will bear its
20
     own attorneys’ fees and expenses.
21
           IT IS SO ORDERED.
22

23 Dated: January 2, 2020

24
                                              _________________________________
25                                            HON. GEORGE H. WU,
26                                            UNITED STATES DISTRICT JUDGE
27

28
